J-S08028-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA              :    IN THE SUPERIOR COURT OF
                                           :         PENNSYLVANIA
                    Appellant              :
                                           :
                                           :
              v.                           :
                                           :
                                           :
 I.T.S.                                    :    No. 1299 WDA 2017

                   Appeal from the Order August 30, 2017
    In the Court of Common Pleas of Indiana County Criminal Division at
                      No(s): CP-32-CR-0001268-2016


BEFORE:    LAZARUS, J., KUNSELMAN, J., and STEVENS, P.J.E.*

CONCURRING MEMORANDUM BY STEVENS, P.J.E.: FILED APRIL 25, 2018

      Our precedent restrains this Court from overturning a trial judge’s

decision to grant decertification absent a gross abuse of discretion.

Commonwealth        v.   L.P.,   137 A.3d 6299,   635   (Pa.Super.   2016);

Commonwealth v. Ruffin, 10 A.3d 336, 338 (Pa.Super. 2010). However,

my concern is that in this case this particular juvenile may very well go on to

commit acts of violence once the juvenile court loses jurisdiction and abandons

efforts to treat and rehabilitate Appellant.

      Through his statements, Appellant clearly showed involvement in and

commitment to his co-defendants’ plan to commit violence against the victims,

which ultimately    resulted in    two   homicides. For      example,   Appellant

emphasized that there would be “no backing out whatever it is”; further, in

response to his co-defendant’s text message indicating that people “will be



____________________________________
* Former Justice specially assigned to the Superior Court.
J-S08028-18



dropping tonight,” Appellant coolly asserted, “I promise we will get it done

tonight.”

      The decertification directed by the trial judge shortens the time for

Appellant’s possible rehabilitation to an unworkable schedule. On the day of

the victims’ murders, Appellant was 17 years, 218 days old. Although the trial

court may not have committed a “gross abuse of discretion,” in this case the

trial court was not cautious about making certain there was time to treat

Appellant and determine whether he truly is capable of rehabilitation.




                                    -2-